DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment/reconsideration filed on 06/09/2022, the amendment/reconsideration has been considered. Claims 21-40 are pending for examination as cited below.	
Response to Arguments
Applicant’s arguments, see remarks, filed on 06/09/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.: 10,892,973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-41 are allowed.
Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 02/09/2022 and 6/9/2022 along with the history of the parent application with respect to the claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. US 9134961 B1, is one of the most pertinent art in the field of
invention and discloses a system for selecting a test scenario template relevant to a configuration change involves executing the following: receiving data indicative of configuration changes made to software systems; clustering the configuration changes
into clusters of similar configuration changes; identifying runs of test scenarios run by
users belonging to different organizations; clustering the runs to clusters of similar runs; generating connections between the clusters of similar configuration changes and the clusters of similar runs; weighting the connections based on the number of different organizations associated with the connections; receiving a certain configuration change of a certain software system; selecting a certain connection, weighted above a threshold, between a cluster of similar configuration changes, to which the certain
configuration change corresponds, and a certain cluster of similar runs; and selecting a
test scenario template representing the certain cluster of similar runs.
Ngoo et al. US 20130290512 A1, is yet another one of the most pertinent art in the field of endeavor and discloses a mechanism associated with a network management system (NMS) interprets and predicts the impact on a network of a
network configuration change proactively. By providing pre-configuration analysis in this
manner, a network administrator can determine the potential effect of the proposed
configuration change in advance of actually inserting a configuration command in the
network that might otherwise have unforeseen and damaging consequences. The
technique is implemented using a predictive analytics engine that receives a proposed
network command and, using a current network topology, executes the command
against one or more NMS algorithms to verify that the command can be implemented
safely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446